EXHIBIT 10.16

 

SECURITY AGREEMENT

 

SECURITY AGREEMENT, dated as of August 19, 2005, by and among each of the
entities identified on the signature page hereto under the heading “Grantor”
(each a “Grantor” and, collectively, the “Grantors”) and MANUFACTURERS AND
TRADERS TRUST COMPANY (the “Secured Party”).

 

RECITALS

 

A.           EMERGING VISION, INC., a New York corporation (the “Company”) and
the Secured Party have entered into a Credit Agreement, dated as of the date
hereof (as the same may be hereafter amended, modified, restated or supplemented
from time to time, the “Credit Agreement”) pursuant to which the Company will
receive loans and other financial accommodations from the Secured Party and will
incur Obligations (as hereinafter defined).

 

B.           To induce the Secured Party to extend credit to the Company on and
after the date hereof as provided in the Credit Agreement, each Grantor desires
to grant the Secured Party security and assurance in order to secure the payment
and performance of all Obligations, and to that effect to grant the Secured
Party a first priority perfected security interest in its assets and, in
connection therewith, to execute and deliver this Agreement.

 

Accordingly, the parties hereto hereby agree as follows:

 

DEFINITIONS

(a)          Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Uniform Commercial Code as
in effect in the State of New York (the “UCC”).

 

(b)          Capitalized terms used herein and not otherwise defined shall have
the following meanings:

 

“Agreement” shall mean this Agreement, and shall include all amendments,
modifications and supplements hereto and shall refer to this Agreement as the
same may be in effect at the time such reference becomes operative.

 

“Business Day” shall have the meaning assigned to such term in the Credit
Agreement.

 

“Collateral” shall mean the following property of each Grantor, wherever
located, and whether now owned or hereafter acquired or arising:

 

 

(i)

Accounts;

 

(ii)

Chattel paper, including Electronic Chattel Paper;

 

(iii)

Goods, including all Inventory and Equipment and any accessions thereto;

 

(iv)

Instruments, including Promissory Notes;

 

(v)

Investment Property;

 

1

 


--------------------------------------------------------------------------------

 

 

 

(vi)

Documents;

 

(vii)

Deposit Accounts;

 

(viii)

Commercial Tort Claims, if any, identified on Schedule A annexed hereto;

 

(ix)

Letter-of-Credit Rights;

 

(x)

General Intangibles, including Payment Intangibles and Software;

 

(xi)

Supporting Obligations;

 

(xii)

to the extent not listed above, all other personal property; and

 

(xiii)

to the extent not listed above as original collateral, proceeds and products of
the foregoing.

 

“Default” shall have the meaning assigned to such term in the Credit Agreement.

 

“Event of Default” shall have the meaning assigned to such term in the Credit
Agreement.

 

“Liens” shall have the meaning assigned to such term in the Credit Agreement.

 

“Loan Documents” shall have the meaning assigned to such term in the Credit
Agreement.

 

“Loans” shall have the meaning assigned to such term in the Credit Agreement.

 

“Obligations” shall mean all obligations, liabilities and indebtedness of each
Grantor to the Secured Party, whether now existing or hereafter created,
absolute or contingent, direct or indirect, due or not, whether created directly
or acquired by assignment or otherwise, including, without limitation,
obligations, liabilities, and indebtedness of each Grantor arising under or
relating to this Agreement or any other Loan Document to which it is a party
(including, without limitation, with respect to the Company, all obligations,
liabilities and indebtedness with respect to the principal of and interest on
the Loans) including the payment of amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, and
interest that, but for the filing of a petition in bankruptcy with respect to
any Grantor, would accrue on such obligations, whether or not a claim is allowed
against such Grantor for such interest in the related bankruptcy proceeding),
and all fees, costs, expenses and indemnity obligations of the Grantors to the
Secured Party hereunder, or under any other Loan Document.

 

“Person” shall have the meaning assigned to such term in the Credit Agreement.

 

(c)          Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, pronouns stated in the masculine, feminine or neuter gender
shall include the masculine, feminine and the neuter. Except as otherwise herein
specifically provided, each accounting term used herein shall have the meaning
given to it under Generally Accepted Accounting Principles. The term “including”
shall not be limited or exclusive, unless specifically indicated to the
contrary. The word “will” shall be construed to have the same meaning in effect
as the word “shall.” The words “herein,” “hereof” and “hereunder,” and other
words of similar import, refer to this Agreement as a whole, including the
exhibits and schedules hereto, all of which are by this reference incorporated
into this Agreement.

 

 

2

 


--------------------------------------------------------------------------------

 

 

 

I.

SECURITY

 

SECTION 1.01.           Grant of Security. As security for the Obligations, each
Grantor hereby transfers, assigns and grants to the Secured Party a security
interest in the Collateral.

 

SECTION 1.02.            Release and Satisfaction. Upon the termination of this
Agreement and the indefeasible payment in full of the Obligations, the Secured
Party shall deliver to each Grantor, upon request therefor and at such Grantor’s
expense, releases and satisfactions of all financing statements, notices of
assignment and other registrations of security.

 

 

II.

REPRESENTATIONS AND WARRANTIES

 

SECTION 2.01.           Representations and Warranties With Respect to Security.
Each Grantor hereby represents and warrants to the Secured Party as follows:

 

(a)          Name. Each Grantor’s exact legal name, state of incorporation or
organization and organizational number is set forth on Schedule A annexed
hereto.

 

(b)          Ownership of Collateral. Each Grantor owns all of its personal
property and assets, including, without limitation, the Collateral, free and
clear of all Liens, other than the Liens permitted under Section 7.01 of the
Credit Agreement.

 

(c)          Trademarks, Patents and Copyrights. Annexed hereto as Schedule A is
a complete list of all patents, trademarks, copyrights, applications therefor,
and other similar General Intangibles which each Grantor owns or has the right
to use as of the date of this Agreement. To each Grantor’s knowledge, there are
no assertions or claims challenging the validity of any of the foregoing. To
each Grantor’s knowledge, the business of such Grantor as now conducted does not
conflict with any patents, patent rights, licenses, trademarks, trademark
rights, trade names, trade name rights or copyrights of others. There is no
material infringement of any General Intangible of any Grantor.

 

(d)          Accounts. Annexed hereto as Schedule A is a list identifying the
chief executive office or principal place of business of each Grantor and all
addresses at which each Grantor maintains books or records relating to its
Accounts as of the date of this Agreement.

 

(e)          Inventory. Annexed hereto as Schedule A is a list identifying all
addresses where each Grantor maintains its Inventory as of the date of this
Agreement. No Grantor’s Inventory is currently maintained or will be maintained
with any bailee that issues negotiable warehouse receipts or other negotiable
instruments therefor.

 

(f)           Equipment. Annexed hereto as Schedule A is a list identifying all
the addresses where the Equipment of each Grantor is located.

 

(g)          Trade Names. Except as set forth on Schedule A annexed hereto, each
Grantor has not done during the five years prior to this Agreement, and does not
currently do, business under fictitious business names or trade names. No
Grantor has been known under any other name during such five-year period. Each
Grantor will only change its name or do business under any other fictitious
business names or trade names during the term of this Agreement after giving

 

3

 


--------------------------------------------------------------------------------

 

not less than thirty (30) Business Days’ prior written notice to the Secured
Party.

 

(h)          Acquired Collateral. Except as set forth on Schedule A annexed
hereto, the Collateral has been acquired or originated by each Grantor in the
ordinary course of such Grantor’s business and was not acquired pursuant to any
acquisition of all or a portion of the business of any Person whether by merger,
acquisition of assets or otherwise.

 

(i)           Third-Party Locations. Except as set forth on Schedule A annexed
hereto, no Collateral is in the possession of, or under the control of, any
Person other than a Grantor or the Secured Party.

 

(j)           Commercial Tort Claims. Except to the extent identified under the
definition of Collateral above, no Grantor holds any Commercial Tort Claim.

 

(k)          Enforceability of Security Interests. Upon the execution of this
Agreement by each Grantor and the filing of financing statements properly
describing the Collateral and identifying such Grantor and the Secured Party in
the applicable jurisdiction required pursuant to the UCC, security interests and
liens granted to the Secured Party under Section 1.01 hereof shall constitute
valid, perfected and first priority security interests and liens in and to the
Collateral of such Grantor, other than Collateral which may not be perfected by
filing under the Uniform Commercial Code, and subject to the Liens permitted
pursuant to Section 7.01 of the Credit Agreement, in each case enforceable
against all third parties and securing the payment of the Obligations.

 

 

III.

COVENANTS OF GRANTORS

 

SECTION 3.01.           Records; Location of Collateral. So long as a Grantor
shall have any Obligation to the Secured Party: (a) such Grantor shall not
change the jurisdiction of its incorporation or organization or move its chief
executive office, principal place of business or office at which is kept its
books and records (including computer printouts and programs) from the locations
existing on the date hereof and listed on Schedule A annexed hereto; (b) a
Grantor shall not establish any offices or other places of business at any other
location; (c) a Grantor shall not move any of the Collateral to any location
other than those locations existing on the date hereof and listed on Schedule A
annexed hereto; or (d) a Grantor shall not change its corporate name in any
respect, unless, in each case of clauses (a), (b) (c) and (d) above, (i) a
Grantor shall have given the Secured Party thirty (30) Business Days’ prior
written notice of its intention to do so, identifying the new location and
providing such other information as the Secured Party deems necessary, and
(ii) a Grantor shall have delivered to the Secured Party such documentation, in
form and substance satisfactory to the Secured Party and as required by the
Secured Party, to preserve the Secured Party’s security interest in the
Collateral.

 

SECTION 3.02.           Commercial Tort Claims. Each Grantor shall promptly
notify the Secured Party upon obtaining any Commercial Tort Claim after the date
hereof against any third party and, upon request of the Secured Party, shall
promptly enter into an amendment to this Agreement and do such other acts or
things as may be requested by the Secured Party to give the Secured Party a
first priority perfected security interest in any such Commercial Tort Claim.

 

 

4

 


--------------------------------------------------------------------------------

 

 

SECTION 3.03.           Other Collateral. Each Grantor shall promptly notify the
Secured Party upon acquiring or otherwise obtaining any Collateral after the
date hereof consisting of Deposit Accounts, Investment Property,
Letter-of-Credit Rights, Electronic Chattel Paper, Documents or Instruments.

 

 

SECTION 3.04.

Further Actions.

 

(a)          Promissory Notes and Tangible Chattel Paper. If any Grantor shall
at any time hold or acquire any Promissory Notes or Tangible Chattel Paper, such
Grantor shall forthwith endorse, assign or deliver the same to the Secured
Party, accompanied by instruments of transfer or assignment duly executed in
blank as the Secured Party may from time to time specify.

 

(b)          Deposit Accounts. At the request of the Secured Party, each Grantor
will cause each depository bank where such Grantor maintains a Deposit Account
to execute an agreement pursuant to which the depository bank agrees to comply,
without the further consent of such Grantor, at any time, with instructions from
the Secured Party to such depository bank directing the disposition of funds
from time to time credited to such deposit account or agree to the Secured Party
becoming the customer of the depository bank with respect to such deposit
accounts, with such Grantor being permitted, only with the consent of the
Secured Party, to exercise rights to withdraw funds from such deposit account.

 

(c)         Investment Property. If any Grantor shall at any time hold or
acquire any Certificated Securities, such Grantor shall forthwith endorse, sign
and deliver the same to the Secured Party, accompanied by such instruments of
transfer assignment duly executed in blank as Secured Party may from time to
time specify. If any security is now or hereafter acquired by any Grantor are
uncertificated and are issued to the Grantor or its nominee directly by the
issuer thereof, such Grantor shall immediately notify the Secured Party thereof,
and, at the Secured Party’s request and option, pursuant to an agreement in form
and substance satisfactory to the Secured Party, either (a) cause the issuer to
agree to comply, without further consent of such Grantor or such nominee, at any
time with instructions from the Secured Party as to such Securities, or
(b) arrange for the Secured Party to become the registered owner of the
securities. If any Securities, whether certificated or uncertificated, or other
Investment Property now or hereafter acquired by the Grantor, are held by any
Grantor or its nominee through a Securities Intermediary or Commodity
Intermediary, the Grantor shall immediately notify the Secured Party thereof
and, at the Secured Party’s request and option, pursuant to an agreement in form
and substance satisfactory to the Secured Party, either (i) cause such
Securities Intermediary or Commodity Intermediary, as the case may be, to agree
to comply, in each case, without further consent of such Grantor or such
nominee, at any time with Entitlement Orders or other instructions from the
Secured Party to such Securities Intermediary as to such Securities or other
Investment Property, or to apply any value distributed on account of any
Commodity Contract as directed by the Secured Party to such Commodity
Intermediary, or (ii) in the case of Financial Assets or other Investment
Property held through a Securities Intermediary, arrange for this Secured Party
to become the Entitlement Holder with respect to such Investment Property, with
such Grantor being permitted, only with the consent of the Secured Party, to
exercise rights to withdraw or otherwise deal with such Investment Property.

 

(d)        Collateral in the Possession of Third Parties. If any Collateral is
at any time in the possession of any person or entity other than a Grantor or
the Secured Party (a “Third

 

5

 


--------------------------------------------------------------------------------

 

Party”), the Grantor shall promptly notify the Secured Party thereof, and, at
the Secured Party’s request and option, shall promptly obtain an acknowledgment
from the Third Party, in form and substance satisfactory to the Secured Party,
that the Third Party holds such collateral for the benefit of the Secured Party
and such Third Party’s agreement to comply, without further consent of the
Grantor, at any time with the instructions of the Secured Party as to such
Collateral.

 

(e)          Electronic Chattel Paper. If any Grantor at any time holds or
acquired an interest in any Electronic Chattel Paper, such Grantor shall
promptly notify the Secured Party thereof and, at the request and option of the
Secured Party, shall take such action as the Secured Party may reasonably
request to vest in the Secured Party control under Section 9105 of the UCC of
such Electronic Chattel Paper.

 

(f)           Letter-of-Credit Rights. If any Grantor is at any time the
beneficiary under a Letter of Credit, such Grantor shall promptly notify the
Secured Party thereof and, at the request and option of the Secured Party, such
Grantor shall, pursuant to an arrangement in form and substance satisfactory to
the Secured Party, either (i) arrange for the Issuer and any confirmed or other
nominated person of such Letter of Credit to consent to an assignment to the
Secured Party the proceeds of the Letter of Credit, or (ii) arrange for the
Secured Party to become the transferee beneficiary of the Letter of Credit, with
the Secured Party agreeing in each case that the proceeds of the Letter of
Credit are to be applied to satisfaction of the Obligations in such order as the
Secured Party may determine.

 

(g)          Commercial Tort Claims. If any Grantor shall at any time hold or
acquire a Commercial Tort Claim, such Grantor shall immediately notify the
Secured Party in a writing signed by the Grantor of the particulars thereof and
grant to the Secured Party in such writing a security interest therein and all
proceeds thereof, all upon the terms of this Agreement with such writing to be
in form and substance to the Secured Party.

 

(h)        General. Each Grantor further agrees, upon the request of the Secured
Party and at the Secured Party’s option, to take any and all other actions as
the Secured Party may determine to be necessary or useful for the attachment,
perfection and first priority of, and the ability of the Secured Party to
enforce, the Secured Party’s security interest in any and all of the Collateral,
including, without limitation, (i) executing and delivering and, where
appropriate, filing financing statements and amendments relating thereto under
the UCC to the extent, if any, that such Grantor’s signature thereon is required
therefor, (ii) causing the Secured Party’s name to be noted as Secured Party on
any certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or the ability of the Secured Party to
enforce, the Secured Party’s security interest in such Collateral,
(iii) complying with any provision of any statute, regulation or treaty of the
United States as to any Collateral if compliance with such provision is a
condition to attachment, perfection or priority of, or ability of the Secured
Party to enforce the Secured Party’s security interest in such Collateral,
(iv) obtaining governmental and other third-party waivers, consents and
approvals in form and substance satisfactory to the Secured Party, including,
without limitation, any consent of any licensor, lessor or other persons
obligated on Collateral, and (v) obtaining waivers from mortgagees and landlords
in form and substance satisfactory to the Secured Party. Each Grantor further
authorizes the Secured Party to file initial financing statements describing the
Collateral, and any amendments thereto.

 

 

6

 


--------------------------------------------------------------------------------

 

 

SECTION 3.05.            Insurance and Assessments. In the event any Grantor
shall fail to purchase or maintain insurance, or pay any tax, assessment,
government charge or levy, except as the same may be otherwise permitted
hereunder or under the Credit Agreement, or in the event that any lien,
encumbrance or security interest prohibited hereby shall not be paid in full or
discharged, or in the event such Grantor shall fail to perform or comply with
any other covenant, promise or obligation to the Secured Party hereunder or
under the Credit Agreement or any other Loan Document, the Secured Party may,
but shall not be required to, perform, pay, satisfy, discharge or bond the same
for the account of such Grantor, and all money so paid by the Secured Party,
including reasonable attorney’s fees, shall be deemed to be Obligations.

 

SECTION 3.06.            Inspection. Upon reasonable notice to a Grantor, the
Secured Party may, during such Grantor’s normal business hours, examine and
inspect any Collateral and may examine, inspect and copy all books and records
with respect thereto or relevant to the Obligations.

 

SECTION 3.07.           Personal Property. The Collateral shall remain personal
property at all times. No Grantor shall affix any of the Collateral to real
property in any manner which would change its nature from that of personal
property to real property or to a fixture.

 

SECTION 3.08.           Maintenance of Corporate Existence. Each Grantor shall
preserve and maintain its corporate existence and, except as otherwise permitted
pursuant to the Credit Agreement, shall not merge with or into or consolidate
with any other entity.

 

SECTION 3.09.          Indemnification. Each Grantor agrees to indemnify the
Secured Party and hold it harmless from and against any and all injuries,
claims, damages, judgments, liabilities, costs and expenses (including, without
limitation, reasonable fees and disbursements of counsel), charges and
encumbrances which may be incurred by or asserted against the Secured Party in
connection with or arising out of any assertion, declaration or defense of the
Secured Party’s rights or security interest under the provisions of this
Agreement or any other Loan Document, permitting it to collect, settle or adjust
Accounts or to deal with account debtors in any way or in connection with the
realization, repossession, safeguarding, insuring or other protection of the
Collateral or in connection with the collecting, perfecting or protecting the
Secured Party’s liens and security interests hereunder or under any other Loan
Document.

 

 

IV.

POWER OF ATTORNEY; NOTICES

 

SECTION 4.01.           Power of Attorney. Each Grantor hereby irrevocably
constitutes and appoints the Secured Party, and any officer or agent thereof,
with full power of substitution, as its true and lawful attorneys-in-fact with
full irrevocable power and authority in the place and stead of such Grantor or
in the Secured Party’s own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or useful to accomplish the
purposes of this Agreement and, without limiting the generality of the
foregoing, hereby give said attorneys the power and right, on behalf of the
Grantor, without notice to or assent by the Grantor, to (a) upon the occurrence
and continuance of an Event of Default endorse the names of such Grantor on any
checks, notes, drafts or other forms of payment or security that may come into
the possession of the Secured Party or any affiliate of the Secured Party, to
sign the Grantor’s name on invoices or bills of lading, drafts against
customers, notices of assignment, verifications and schedules,

 

7

 


--------------------------------------------------------------------------------

 

(b) upon the occurrence and continuance of an Event of Default sell, transfer,
pledge, make any arrangement with respect to or otherwise dispose of or deal
with any of the Collateral consistent with the UCC, and (c) do acts and things
which the Secured Party deems necessary or useful to protect, preserve or
realize upon the Collateral and the Secured Party’s security interest therein.
The powers granted herein, being coupled with an interest, are irrevocable until
all of the Obligations are indefeasibly paid in full and this Agreement is
terminated. The powers conferred on the Secured Party hereunder are solely to
protect its interests in the Collateral and shall not impose any duty upon it to
exercise any such powers. Neither the Secured Party nor any attorney-in-fact
shall be liable for any act or omission, error in judgment or mistake of law
provided the same is not the result of gross negligence or willful misconduct.

 

SECTION 4.02.           Notices. Upon the occurrence of an Event of Default, the
Secured Party may notify account debtors and other persons obligated on any of
the Collateral that the Collateral have been assigned to the Secured Party or of
its security interest therein and to direct such account debtors and other
persons obligated on any of the Collateral to make payment of all amounts due or
to become due to a Grantor directly to the Secured Party, and upon such
notification, and at such Grantor’s expense, to enforce collection of any such
Collateral, and to adjust, compromise or settle for cash, credit or otherwise
upon any terms the amount of payment thereof. The Secured Party may, at any time
following the occurrence of an Event of Default, notify the Postal Service
authorities to change the address of delivery of mail to an address designated
by the Secured Party. After making of such a request or the giving of any such
notification, each Grantor shall hold any proceeds of collection of accounts,
Chattel Paper, general intangibles, instruments and other Collateral received by
it as trustee for the Secured Party without commingling the same with such
Grantor and shall turn the same over to the Secured Party in the identical form
received, together with any necessary endorsements or assignments. The Secured
Party shall apply the proceeds of collection of such Collateral received by the
Secured Party to the Obligations, in such order as the Secured Party, in its
sole discretion, shall determine, such proceeds to be immediately credited after
final payment in cash or other immediately available funds of the items giving
rise to them.

 

 

V.

REMEDIES OF SECURED PARTY

 

SECTION 5.01.          Enforcement. Upon the occurrence of an Event of Default,
the Secured Party shall have, in addition to all of its other rights under this
Agreement and the other Loan Documents by operation of law or otherwise (which
rights shall be cumulative), all of the rights and remedies of a secured party
under the UCC and shall have the right, to the extent permitted by law, without
charge, to enter any Grantor’s premises, and, until it completes the enforcement
of its rights in the Collateral subject to its security interest hereunder and
the sale or other disposition of any property subject thereto, take possession
of such premises without charge, rent or payment therefor (through self-help,
without judicial process and without having first given notice or obtained an
order of any court), or place custodians in control thereof, remain on such
premises and use the same for the purpose of completing any work in progress,
preparing any Collateral for disposition, and disposition of or collecting any
Collateral. Without limiting the foregoing, upon the occurrence of an Event of
Default, the Secured Party may, without demand, advertising or notice, all of
which such Grantor hereby waives (except as the same may be required by law),
sell, lease, license or otherwise dispose of and grant options to a third party
to purchase, lease, license or otherwise dispose of any and all Collateral held
by it or for its account at any time or times in one or more public or private
sales or other dispositions,

 

8

 


--------------------------------------------------------------------------------

 

for cash, on credit or otherwise, at such prices and upon such terms as the
Secured Party, in its sole discretion, deems advisable. At any such sale, the
Collateral, or any portion thereof, may be sold in one lot as an entirety or in
separate parcels as the Secured Party, in its sole discretion, deems advisable.
Each Grantor agrees that if notice of sale shall be required by law, such
requirement shall be met if such notice is mailed, postage prepaid, to such
Grantor at its address set forth above, or such other address as it may have, in
writing, provided to the Secured Party, at least ten (10) days before the time
of such sale or disposition. The Secured Party may postpone or adjourn any sale
of any Collateral from time to time by an announcement at the time and place of
the sale to be so postponed or adjourned, without being required to give a new
notice of sale. Notice of any public sale shall be sufficient if it describes
the security of the Collateral to be sold in general terms, stating the amounts
thereof, the nature of the business in which such Collateral was created and the
location and nature of the properties covered by the other security interests or
mortgages and the prior liens thereof. The Secured Party may be the purchaser at
any such sale if it is public, free from any right of redemption, which such
Grantor also waives, and payment may be made, in whole or in part, in respect of
such purchase price by the application of the Obligations by the Secured Party.
Each Grantor, with respect to its property constituting such Collateral, shall
be obligated for, and the proceeds of sale shall be applied first to, the costs
of taking, assembling, finishing, collecting, refurbishing, storing, guarding,
insuring, preparing for sale, and selling the Collateral, including the fees and
disbursements of attorneys, auctioneers, appraisers and accountants employed by
the Secured Party. Proceeds shall then be applied to the payment, in whatever
order the Secured Party may elect, of all of the Obligations. The Secured Party
shall return any excess to such Grantor or to whomever may be fully entitled to
receive the same or as a court of competent jurisdiction may direct. In the
event that the proceeds of any sale or other disposition of the Collateral are
insufficient to pay in full the Obligations, such Grantor shall remain liable
for any deficiency.

 

SECTION 5.02.          Standards for Exercising Rights and Remedies. To the
extent that applicable law imposes duties on the Secured Party to exercise
remedies in a commercially reasonable manner, each Grantor acknowledges and
agrees that it is not commercially unreasonable for the Secured Party (a) to
fail to incur expenses reasonably deemed significant by the Secured Party to
prepare Collateral for disposition or otherwise to fail to complete raw material
or work in process into finished goods or other finished products for
disposition, (b) to fail to obtain third-party consents for access to Collateral
to be disposed of, or to obtain or, if not required by other law, to fail to
obtain governmental or third-party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or to
fail to remove liens or encumbrances on or any adverse claims against
Collateral, (d) to exercise collection remedies against account debtors and
other persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (e) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (f) to contact other persons, whether
or not in the same business, each Grantor, for expressions of interest in
acquiring all or any portion of the Collateral, (g) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the collateral is of a specialized nature, (h) to dispose of Collateral by
utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (i) to dispose of assets in
wholesale rather than retail markets, (j) to disclaim disposition warranties,
(k) to purchase insurance or credit enhancements to insure the Secured Party
against risk of loss,

 

9

 


--------------------------------------------------------------------------------

 

collection or disposition of Collateral, or to provide to the Secured Party a
guaranteed return from the collection or disposition of Collateral, or (l) to
the extent deemed appropriate by the Secured Party, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Secured Party in the collection or disposition of any of the Collateral.
Each Grantor acknowledges that the purpose of this Section 5.02 is to provide
non-exhaustive indications of what actions or omissions by the Secured Party
would fulfill the Secured Party’s duties under the UCC or the Uniform Commercial
Code as in effect in other relevant jurisdiction in the Secured Party’s exercise
of remedies against the Collateral and that other actions or omissions by the
Secured Party shall not be deemed to fail to fulfill such duties solely on
account of not being indicated in this Section 5.02. Without limitation upon the
foregoing, nothing contained in this Section 5.02 shall be construed to grant
any rights to each Grantor or to impose any duties on the Secured Party that
would not have been granted or imposed by this Agreement or by applicable law in
the absence of this Section 5.02.

 

SECTION 5.03.          Waiver. Each Grantor waives any right, to the extent
applicable law permits, to receive prior notice of, or a judicial or other
hearing with respect to, any action or prejudgment remedy or proceeding by the
Secured Party to take possession, exercise control over, or dispose of any item
of the Collateral in any instance (regardless of where such Collateral may be
located) where such action is permitted under the terms of this Agreement or any
other Loan Document, or by applicable law, or of the time, place or terms of
sale in connection with the exercise of the Secured Party’s rights hereunder,
and such Grantor also waives, to the extent permitted by law, any bond, security
or sureties required by any statute, rule or otherwise by law as an incident to
any taking of possession by the Secured Party of property subject to the Secured
Party’s Lien. Each Grantor further waives any damages (direct, consequential or
otherwise) occasioned by the enforcement of the Secured Party’s rights under
this Agreement and any other Loan Document, including the taking of possession
of any Collateral, all to the extent that such waiver is permitted by law and to
the extent that such damages are not caused by the Secured Party’s gross
negligence or willful misconduct. These waivers and all other waivers provided
for in this Agreement and any other Loan Documents have been negotiated by the
parties, and each Grantor acknowledges that it has been represented by counsel
of its own choice and has consulted such counsel with respect to its rights
hereunder.

 

SECTION 5.04.            Other Rights. Each Grantor agrees that the Secured
Party shall not have any obligation to preserve rights to any Collateral against
prior parties or to proceed first against any Collateral or to marshal any
Collateral of any kind for the benefit of any other creditors of such Grantor or
any other Person. The Secured Party is hereby granted, to the extent that such
Grantor is permitted to grant a license or right of use, a license or other
right to use, without charge, labels, patents, copyrights, rights of use, of any
name, trade secrets, trade names, trademarks and advertising matter, or any
property of a similar nature of such Grantor as it pertains to the Collateral,
in completing production of, advertising for sale, and selling any Collateral,
and such Grantor’s rights under all licenses and any franchise, sales or
distribution agreements shall inure to the Secured Party’s benefit.

 

SECTION 5.05.            Expenses. Each Grantor agrees that it shall pay on
demand therefor all costs and expenses incurred in amending, implementing,
perfecting, collecting, defending, declaring and enforcing the Secured Party’s
rights and security interests in the Collateral hereunder or under the Credit
Agreement or any other Loan Document or other instrument or agreement delivered
in connection herewith or therewith, including, but not limited

 

10

 


--------------------------------------------------------------------------------

 

to, searches and filings, and the Secured Party’s reasonable attorneys’ fees
(regardless of whether any litigation is commenced, whether a default is
declared hereunder, and regardless of tribunal or jurisdiction).

 

 

VI.

GENERAL PROVISIONS

 

SECTION 6.01.            Termination. This Agreement shall remain in full force
and effect until all the Obligations shall have been indefeasibly fully paid and
satisfied and the Credit Agreement shall have expired or been terminated, and,
until such time, the Secured Party shall retain all security in and title to all
existing and future Collateral held by it hereunder.

 

SECTION 6.02.           Remedies Cumulative. The Secured Party’s rights and
remedies under this Agreement shall be cumulative and non-exclusive of any other
rights or remedies which it may have under the Credit Agreement, any other Loan
Document or any other agreement or instrument, by operation of law or otherwise
and may be exercised alternatively, successively or concurrently, as the Secured
Party may deem expedient.

 

SECTION 6.03.            Binding Effect. This Agreement is entered into for the
benefit of the parties hereto and their successors and assigns. It shall be
binding upon and shall inure to the benefit of the said parties, their
successors and assigns. No Grantor shall assign or transfer any of its rights or
obligations hereunder without the prior written consent of the Secured Party,
and any attempted assignment shall be null and void.

 

SECTION 6.04.          Notices. Wherever this Agreement provides for notice to
either party (except as expressly provided to the contrary), it shall be in
writing and given in the manner specified in Section 9.01 of the Credit
Agreement. Such notices to each Grantor shall be delivered to the address for
notices set forth on Schedule A annexed hereto.

 

SECTION 6.05.          Waiver. No delay or failure on the part of the Secured
Party in exercising any right, privilege, remedy or option hereunder shall
operate as a waiver of such or any other right, privilege, remedy or option, and
no waiver shall be valid unless in writing and signed by an officer of the
Secured Party, and only to the extent therein set forth.

 

SECTION 6.06.           Modifications and Amendments. This Agreement and the
other agreements to which it refers constitute the complete agreement between
the parties with respect to the subject matter hereof and may not be changed,
modified, waived, amended or terminated orally, but only by a writing signed by
the party to be charged.

 

SECTION 6.07.           Several Agreements. This Agreement shall constitute the
several obligations and agreements of each Grantor and may be amended, restated,
supplemented or otherwise modified from time to time with respect to any Grantor
without the consent or approval of any other Grantor, and no such amendment,
restatement, supplement or modification shall be deemed to amend, restate,
supplement or modify the obligations of any other Grantor hereunder.

 

SECTION 6.08.           Survival of Representations and Warranties. The
representations and warranties of each Grantor made or deemed made herein shall
survive the execution and delivery of this Agreement.

 

11

 


--------------------------------------------------------------------------------

 

 

SECTION 6.09.           Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, in such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 6.10.            Applicable Law; Consent to Jurisdiction; Waiver of Jury
Trial. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICT OR
CHOICE OF LAWS. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
ANY FEDERAL OR STATE COURT IN THE STATE OF NEW YORK, COUNTY OF NEW YORK, IN ANY
ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR IN CONNECTION
WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH GRANTOR HEREBY WAIVES, AND AGREES NOT TO
ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE IN ANY SUCH SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT
THIS AGREEMENT OR ANY DOCUMENT OR ANY INSTRUMENT REFERRED TO HEREIN OR THE
SUBJECT MATTER THEREOF MAY NOT BE LITIGATED IN OR BY SUCH COURTS. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH GRANTOR AGREES (i) NOT TO SEEK, AND HEREBY
WAIVES THE RIGHT TO, ANY REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY ANY COURT
OF ANY OTHER NATION OR JURISDICTION WHICH MAY BE CALLED UPON TO GRANT AN
ENFORCEMENT OF SUCH JUDGMENT, AND (ii) NOT TO ASSERT ANY COUNTERCLAIM IN ANY
SUCH SUIT, ACTION OR PROCEEDING. EACH GRANTOR AGREES THAT SERVICE OF PROCESS MAY
BE MADE UPON IT BY CERTIFIED OR REGISTERED MAIL TO THE ADDRESS FOR NOTICES SET
FORTH IN THIS AGREEMENT OR ANY METHOD AUTHORIZED BY THE LAWS OF NEW YORK. EACH
GRANTOR AND THE SECURED PARTY EACH IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS

AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

 

SECTION 6.11.          Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which,
taken together, shall constitute one and the same agreement.

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

 

12

 


--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized as of the day and year first above
written.

 

SECURED PARTY:

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

By:________________________________

Name:

Tamra Postiglione

Title:

Vice President

 

 

GRANTORS:

 

EMERGING VISION, INC.

 

By:________________________________

Name:

Christopher G. Payan

Title:

CEO

 

 

VISIONCARE OF CALIFORNIA, INC.

 

By:________________________________

Name:

Christopher G. Payan

Title:

CEO

 

 

ACKNOWLEDGMENT

 

 

STATE OF New York

    )

    ):SS.

COUNTY OF SUFFOLK

    )

 

On the 18th day of August in the year 2005 before me, the undersigned,
personally appeared Christopher G. Payan, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that she executed the
same in her capacity, and that by her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

 

_______________________________

 

Notary Public

13

 


--------------------------------------------------------------------------------

 

 

Schedule A

to Security Agreement

 

Name of Grantor: Emerging Vision, Inc.

1.

State of Incorporation or Organization: New York

 

2.

Organizational Number: n/a

 

3.

Patents, trademarks, trade names, copyright and applications for the foregoing:

 

 

[see attached]

 

4.

Chief Executive Office or Principal Place of Business:

 

 

100 Quentin Roosevelt Boulevard, Suite 508, Garden City, New York 11530

 

5.

Other offices at which books or records with respect to Accounts are maintained:

 

 

________________________________________________________________

6.

Inventory Locations:

___________________________________________

 

________________________________________________________________

7.

Equipment Locations:

___________________________________________

 

________________________________________________________________

8.

Trade Names:

__________________________________________________

9.

Non-Ordinary Course Collateral Acquisitions: _____________________________

 

10.

Collateral in the possession or control of third parties:_______________________

11.

Commercial Tort Claims:______________________________________________

 

12.

Address for Notices:

 

100 Quentin Roosevelt Boulevard

Suite 508

Garden City, New York 11530

 

 

 

 

 

14

 


--------------------------------------------------------------------------------

 

 

Schedule A

to Security Agreement

 

Name of Grantor: VisionCare of California, Inc.

1.

State of Incorporation or Organization: New York

 

2.

Organizational Number: n/a

 

3.

Patents, trademarks, trade names, copyright and applications for the foregoing:

 

 

[none]

 

4.

Chief Executive Office or Principal Place of Business:

 

 

100 Quentin Roosevelt Boulevard, Suite 508, Garden City, New York 11530

 

5.

Other offices at which books or records with respect to Accounts are maintained:

 

 

________________________________________________________________

6.

Inventory Locations:

_______________________________________

 

________________________________________________________________

7.

Equipment Locations:

_______________________________________

 

________________________________________________________________

8.

Trade Names:

__________________________________________________

9.

Non-Ordinary Course Collateral Acquisitions: _____________________________

 

10.

Collateral in the possession or control of third parties:_______________________

11.

Commercial Tort Claims:______________________________________________

 

12.

Address for Notices:

 

 

100 Quentin Roosevelt Boulevard

Suite 508

Garden City, New York 11530

Attention: CFO

Telecopy: (516) 390-2110

 

 

 

15

 


--------------------------------------------------------------------------------

 

 

With a copy to :

 

100 Quentin Roosevelt Boulevard

Suite 508

Garden City, New York 11530

Attention: General Counsel

Telecopy: (516) 465-6952



 

16

 


--------------------------------------------------------------------------------

 

 